
	
		I
		111th CONGRESS
		1st Session
		H. R. 4351
		IN THE HOUSE OF REPRESENTATIVES
		
			December 16, 2009
			Mr. Lipinski (for
			 himself, Ms. Edwards of Maryland,
			 Ms. Kaptur,
			 Mr. Michaud,
			 Mr. Massa,
			 Mr. Costello,
			 Mr. Grijalva,
			 Mr. Stark,
			 Mr. Braley of Iowa,
			 Mr. Hare, Mr. Visclosky, Mr.
			 Schauer, Ms. Shea-Porter,
			 Mr. Murphy of Connecticut,
			 Mr. DeFazio,
			 Ms. Sutton,
			 Mr. Kagen, and
			 Ms. Linda T. Sánchez of California)
			 introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To amend the Buy American Act to increase the requirement
		  for American-made content, to tighten the waiver provisions, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Buy American Improvement Act of
			 2009.
		2.Requirements for
			 waivers
			(a)In
			 GeneralSection 2 of the Buy
			 American Act (41 U.S.C. 10a) is amended—
				(1)in subsection
			 (b)—
					(A)in paragraph (1),
			 by striking through 2011 and inserting through
			 2013; and
					(B)in paragraph (3),
			 by striking to the maximum extent practicable; and
					(2)by adding at the
			 end the following new subsection:
					
						(c)Special
				RulesThe following rules shall apply in carrying out the
				provisions of subsection (a):
							(1)Public interest
				waiverA determination that it is not in the public interest to
				enter into a contract in accordance with this Act may not be made after a
				notice of solicitation of offers for the contract is published in accordance
				with section 18 of the Office of Federal Procurement Policy Act (41 U.S.C. 416)
				and section 8(e) of the Small Business
				Act (15 U.S.C. 637(e)).
							(2)Calculation of
				domestic and non-domestic bids
								(A)PreferenceA
				Federal agency entering into a contract shall give preference to a company
				submitting a bid on the contract that manufactures in the United States the
				article, material, or supply for which the bid is solicited, if—
									(i)that company’s bid
				is substantially the same as a bid made by a company that does not manufacture
				the article, material, or supply in the United States; or
									(ii)that company is
				the only company that manufactures in the United States the article, material,
				or supply for which the bid is solicited.
									(B)Exclusion of
				start-up costs in calculating cost of bidWhen comparing bids
				between domestic entities and non-domestic entities, costs related to the
				start-up of a project shall be excluded from a domestic bid.
								(C)Unreasonable
				cost determination
									(i)In
				generalThe head of a Federal agency shall not determine the cost
				of acquiring articles, materials, or supplies produced or manufactured in the
				United States to be unreasonable under subsection (a) unless the acquisition of
				such articles, materials, or supplies would increase the cost of the overall
				project by more than 25 percent.
									(ii)Rule of
				constructionNothing in this
				subparagraph shall be construed as reducing the percentage increase required as
				of the date of the enactment of the Buy American Improvement Act of 2009 for a
				determination of unreasonable cost applicable to projects under Department of
				Defense contracts.
									(3)Use outside the
				united states
								(A)In
				generalSubsection (a) shall apply without regard to whether the
				articles, materials, or supplies to be acquired are for use outside the United
				States if the articles, materials, or supplies are not needed on an urgent
				basis or if they are acquired on a regular basis.
								(B)Cost
				analysisIn any case in which the articles, materials, or
				supplies are to be acquired for use outside the United States and are not
				needed on an urgent basis, before entering into a contract an analysis shall be
				made of the difference in the cost of acquiring the articles, materials, or
				supplies from a company manufacturing the articles, materials, or supplies in
				the United States (including the cost of shipping) and the cost of acquiring
				the articles, materials, or supplies from a company manufacturing the articles,
				materials, or supplies outside the United States (including the cost of
				shipping).
								(4)Domestic
				availabilityThe head of a Federal agency may not make a
				determination under subsection (a) that an article, material, or supply is not
				mined, produced, or manufactured, as the case may be, in the United States in
				sufficient and reasonably available commercial quantities and of satisfactory
				quality, unless the head of the agency has determined that—
								(A)domestic
				production cannot be initiated without significantly delaying the project for
				which the article, material, or supply is to be procured; and
								(B)a substitutable
				article, material, or supply is not available in reasonable quantities and of
				satisfactory quality from a company in the United States.
								(5)Effect on
				domestic employmentIn determining whether a public interest
				waiver shall be granted under subsection (a), the head of a Federal agency
				shall—
								(A)consider the
				short-term and long-term effects of granting such a waiver on employment within
				the United States; and
								(B)determine any
				significant decrease in domestic employment to be against the public
				interest.
								(6)Transparency in
				waivers
								(A)Requests for
				waiversNot later than 7 days after a Federal agency receives a
				written request for a waiver under subsection (a), the head of the agency shall
				publish the request on a publicly available website of the agency in an easily
				identifiable location and shall provide the public with a reasonable period of
				time for notice and comment before issuing a waiver.
								(B)Waivers
				grantedNot later than 30 days after a Federal agency decides to
				issue a waiver under subsection (a), the head of the agency shall publish the
				decision and the justification for the decision in the Federal Register and on
				a publicly available website of the agency in an easily identifiable
				location.
								.
				
				(b)DefinitionsSection
			 1 of the Buy American Act (41 U.S.C.
			 10c) is amended by adding at the end the following new subsections:
				
					(c)Federal
				AgencyThe term Federal agency means any executive
				agency (as defined in section 4(1) of the Office of Federal Procurement Policy
				Act (41 U.S.C. 403(1))) or any establishment in the legislative or judicial
				branch of the Federal Government.
					(d)Substantially
				AllArticles, materials, or supplies shall be treated as made
				substantially all from articles, materials, or supplies mined, produced, or
				manufactured in the United States, if the cost of the domestic components of
				such articles, materials, or supplies exceeds 75 percent of the total cost of
				all components of such articles, materials, or
				supplies.
					.
			(c)Conforming
			 Amendments
				(1)Section 2(a) of
			 the Buy American Act (41 U.S.C.
			 10a(a)) is amended by striking department or independent
			 establishment and inserting Federal agency.
				(2)Section 3 of such
			 Act (41 U.S.C. 10b) is amended—
					(A)in subsection (a),
			 by striking department or independent establishment and
			 inserting Federal agency; and
					(B)in subsection (b),
			 by striking department, bureau, agency, or independent
			 establishment and inserting Federal agency.
					(3)Section 633 of the
			 National Military Establishment Appropriation Act, 1950 (41 U.S.C. 10d) is
			 amended by striking department or independent establishment and
			 inserting Federal agency.
				3.Regulations
			 addressing use of project segmentation to avoid applicability of Buy American
			 requirements Not later than
			 90 days after the date of the enactment of this Act, the Federal Acquisition
			 Regulatory Council established under section 25(a) of the Office of Federal
			 Procurement Policy Act (41 U.S.C. 421(a)) shall amend the Federal Acquisition
			 Regulation to ensure that the requirements of section 2 of the
			 Buy American Act (41 U.S.C. 10a) apply
			 to component projects that have been disaggregated from a larger project for
			 purposes of avoiding applicability of such requirements to such larger
			 project.
		4.GAO report and
			 recommendations
			(a)Report on scope
			 of waiversNot later than 180 days after the date of the
			 enactment of this Act, the Comptroller General of the United States shall
			 report to Congress recommendations to be used in determining, for purposes of
			 applying the waiver provision of section 2(a) of the
			 Buy American Act, whether acquiring articles,
			 materials, and supplies mined, produced, or manufactured in the United States
			 would be inconsistent with the public interest.
			(b)RecommendationsThe
			 report described in subsection (a) shall include recommendations—
				(1)for standards for
			 determining inconsistency with the public interest, including how to
			 incorporate the impact on domestic employment in such standards; and
				(2)for establishing
			 procedures for applying the waiver provisions of the
			 Buy American Act that can be
			 consistently applied, including how to investigate waiver requests and evaluate
			 domestic content requirements.
				5.United States
			 obligations under international agreementsThis Act, and the amendments made by this
			 Act, shall be applied in a manner consistent with United States obligations
			 under international agreements.
		
